DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Terminal Disclaimer

The terminal disclaimer filed on 20 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,963,082 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 8, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (hereinafter “Kang” US 2015 / 0077383) in view of Takahashi (JP 2014-153791A).
(It should be noted that the Takahashi reference was submitted by the Applicant in the Information Disclosure Statement received 30 December 2020.  All relevant portions of the Takahashi reference are cited with respect to the English Language Machine Translation attached herein).

As pertaining to Claim 1, Kang discloses (see Fig. 6A) a touch panel (see Page 2, Para. [0023]) comprising:
a plurality of first touch electrode patterns (610) arranged along a first direction (i.e., a vertical direction), the first touch electrode pattern (610) comprising a plurality of first touch units (see (600)) and a connection unit (i.e., an interconnecting portion between adjacent first touch units (600); see (608) and the diamond shaped connecting portion) for connecting two adjacent first touch units (600); and

wherein two metal bridges (see an upper metal bridge (612) and a lower metal bridge (612) in Fig. 6A) are arranged in parallel between the two adjacent second touch units (606); and
wherein an extending direction (i.e., a horizontal direction) of a gap formed between the connection unit (again, see the interconnecting portion between adjacent first touch units (600); see (608) and the diamond shaped connecting portion) and any one of the two adjacent second touch units (606) in a same plane and located between the two metal bridges (see the upper metal bridge (612) and the lower metal bridge (612) in Fig. 6A) is parallel with an extending direction (i.e., a horizontal direction) of the metal bridges (612),
wherein the gap is extended in only one direction (i.e., a horizontal direction) being parallel with the extending direction (i.e., horizontal direction) of the metal bridges (see the upper metal bridge (612) and the lower metal bridge (612) in Fig. 6A; and again, see Page 4, Para. [0037]-[0038] and Fig. 6A).


In fact, in the same field of endeavor, Takahashi discloses (see Fig. 1 and Fig. 5a) a touch panel (10) comprising a plurality of first touch electrode patterns comprising a plurality of first touch units (see (40, 41) in Fig. 1) and a plurality of second touch electrode patterns comprising a plurality of independent second touch units (see (30, 31) in Fig. 1), wherein at least one metal bridge (see (32) in Fig. 1) connects two adjacent second touch units (again, see (30, 31) in Fig. 1; see Page 7, Lines 3-19), and wherein the at least one metal bridge (see (32) in Fig. 5a) has a hollow-out pattern (see (37a, 37b, 37c, 37d) in Fig. 5a), and two ends of the metal bridge (32) are overlapped on the two adjacent second touch units (30, 31) respectively (see Page 12, Lines 21-28).  It is a goal of Takahashi to provide a metal bridge structure that allows for greater durability in a touch panel while reducing the visible characteristics of the bridge structure to thereby improve the overall usability of the touch panel in a display application (see Page 2, Lines 3-6 and Page 3, Lines 20-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with the teachings of Takahashi such that metal bridge structures disclosed by Kang comprise the hollow-out pattern as suggested by Takahashi in order to provide greater durability in connecting adjacent touch units while reducing the visible characteristics of the bridge structure.

As pertaining to Claim 3, Takahashi discloses (see Fig. 1 and Fig. 5a) that each metal bridge (see (32) in Fig. 5a) has a grid pattern (see (33a, 33b, 33c) in Fig. 5a; and again, see Page 12, Lines 21-28).

As pertaining to Claim 7, Kang discloses (see Fig. 6A) that the two adjacent second touch units (see (606)) corresponding to any one of the metal bridges (see (612)) each have a concave-convex structure (i.e., a triangular concave structure) at a spaced channel (i.e., a channel between (606) and the interconnecting portion between the adjacent first touch units (600) including (608) and the diamond shaped connecting portion), and the two second touch units (see (606)) are connected by the metal bridges (see (612)) via the shortest distance (see Fig. 6A; and again, see Page 4, Para. [0037]-[0038]).

As pertaining to Claim 8, Kang discloses (see Fig. 6A) that the connection unit (i.e., an interconnecting portion between adjacent first touch units (600); see (608) and the diamond shaped connecting portion) of the first touch electrode pattern (600) has a concave-convex structure (i.e., a triangular convex structure) matching with a concave-convex structure (i.e., a triangular concave structure) of the second touch electrode pattern (see (606); and again, see Page 4, Para. [0037]-[0038]).

As pertaining to Claim 11, Takahashi discloses (see Fig. 1 and Fig. 5a) that the hollow-out pattern (see (37a, 37b, 37c, 37d) in Fig. 5a) has two rectangular patterns 

As pertaining to Claim 13, Kang discloses (see Fig. 6A) a touch display device comprises a touch panel (see Page 2, Para. [0023]), the touch panel comprising:
a plurality of first touch electrode patterns (610) arranged along a first direction (i.e., a vertical direction), the first touch electrode pattern (610) comprising a plurality of first touch units (see (600)) and a connection unit (i.e., an interconnecting portion between adjacent first touch units (600); see (608) and the diamond shaped connecting portion) for connecting two adjacent first touch units (600);
a plurality of second touch electrode patterns (see (606)) arranged along a second direction (i.e., a horizontal direction) and insulated from (see (614)) and intersected with the first touch electrode patterns (610), the second touch electrode pattern (606) comprising a plurality of independent second touch units (see (606)) and at least one metal bridge (see (612)) for connecting two adjacent second touch units (606), and two ends of the metal bridge (612) being overlapped on the two adjacent second touch units (606) respectively (see Page 4, Para. [0037]-[0038]);
wherein two metal bridges (see an upper metal bridge (612) and a lower metal bridge (612) in Fig. 6A) are arranged in parallel between the two adjacent second touch units (606); and
wherein an extending direction (i.e., a horizontal direction) of a gap formed between the connection unit (again, see the interconnecting portion between adjacent first touch units (600); see (608) and the diamond shaped connecting portion) and any 
wherein the gap is extended in only one direction (i.e., a horizontal direction) being parallel with the extending direction (i.e., horizontal direction) of the metal bridges (see the upper metal bridge (612) and the lower metal bridge (612) in Fig. 6A; and again, see Page 4, Para. [0037]-[0038] and Fig. 6A).

Kang does not explicitly disclose that the at least one metal bridge (see (612)) has a grid pattern, the grid pattern having a plurality of hollow-out patterns with each hollow-out pattern surrounded completely by a corresponding grid unit of the at least one metal bridge, wherein the plurality of hollow-out patterns are arranged along the second direction side by side and spaced with each other by the grid pattern.  However, this metal bridge structure is well-known in the art.
In fact, in the same field of endeavor, Takahashi discloses (see Fig. 1 and Fig. 5a) a touch panel (10) comprising a plurality of first touch electrode patterns comprising a plurality of first touch units (see (40, 41) in Fig. 1) and a plurality of second touch electrode patterns comprising a plurality of independent second touch units (see (30, 31) in Fig. 1), wherein at least one metal bridge (see (32) in Fig. 1) connects two adjacent second touch units (again, see (30, 31) in Fig. 1; see Page 7, Lines 3-19), and wherein the at least one metal bridge (see (32) in Fig. 5a) has a grid pattern (see (33a, 33b, 33c) in Fig. 5a), the grid pattern (33a, 33b, 33c) having a plurality of hollow-out 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with the teachings of Takahashi such that metal bridge structures disclosed by Kang comprise the grid pattern as suggested by Takahashi in order to provide greater durability in connecting adjacent touch units while reducing the visible characteristics of the bridge structure.

As pertaining to Claim 14, Kang discloses (see Fig. 6A) that each of the metal bridges (612) is located between a rightmost end of one second touch unit (see (606)) of the two second touch units (see (606)) and a leftmost end of the other second touch unit (see (606)) of the two second touch units (see (606)), each of the metal bridges (612) has two ends, one end of each of the metal bridges (612) connects to the 

As pertaining to Claim 15, Kang discloses (see Fig. 6A) that each of the metal bridges (612) is located between a rightmost end of one second touch unit (see (606)) of the two second touch units (see (606)) and a leftmost end of the other second touch unit (see (606)) of the two second touch units (see (606)), each of the metal bridges (612) has two ends, one end of each of the metal bridges (612) connects to the rightmost end of one second touch unit (see (606)) of the two second touch units (see (606)), and the other end connects to the leftmost end of the other second touch unit (again, see (606)) of the two second touch units (see (606); and again, see Page 4, Para. [0037]-[0038]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Takahashi and further in view of Chiu et al. (hereinafter “Chiu” US 2014 / 0027264).

As pertaining to Claim 6, both Kang and Takahashi disclose (see Fig. 6A of Kang and see Fig. 5a of Takahashi) that the metal bridge (see (612) of Kang corresponding to (32) of Takahashi) further comprises a plurality of contact portions 
Neither Kang nor Takahashi disclose an embodiment in which a width of the contact portions along a direction perpendicular to an extending direction of the metal bridge is greater than a width of other portions of the metal bridge.
However, in the same field of endeavor, Chiu discloses (see Fig. 6) touch panel comprising a plurality of independent second touch units (see (223)) and at least one metal bridge (see (350)) for connecting two adjacent second touch units (223), wherein the at least one metal bridge (350) has a hollow-out pattern, and two ends of the metal bridge (350) are overlapped on the two adjacent second touch units (223) respectively, wherein the metal bridge (see (350)) further comprises a plurality of contact portions (see (341)) located at both ends of the metal bridge (350) and for contacting and connecting the second touch units (see (223)), and a width of the contact portions (341) along a direction perpendicular to an extending direction of the metal bridge (350) is greater than a width of other portions of the metal bridge (350; see Page 3, Para. [0028] in combination with Page 2, Para. [0022]).  It is a goal of Chiu to provide a metal bridge structure that allows for greater durability and stability in connecting adjacent touch units, thereby improving the overall stability of a touch panel (see Page 1, Para. [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and .


Claims 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Takahashi and further in view of Kim et al. (hereinafter “Kim” US 2011 / 0304578).
(It should be noted that the Kim et al. reference was submitted by the applicant via Information Disclosure Statement on 31 January 2019).

As pertaining to Claim 9, Kang discloses (see Fig. 6A) that the concave-convex structure is a triangular concave-convex structure (see Page 4, Para. [0037]-[0038]).  Neither Kang nor Takahashi explicitly discloses that the concave-convex structure is a rectangle.  However, the implementation of intersecting rectangular touch units is well-known in the art.
In fact, in the same field of endeavor, Kim discloses (see Fig. 2, Fig. 4, Fig. 5, and Fig. 6) a touch panel comprising a plurality of first touch electrode patterns comprising first touch units (20) intersected with a plurality of second touch electrode patterns comprising second touch units (30), wherein metal bridges (35) are arranged in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Takahashi with the teachings of Kim such that the concave-convex structure is a rectangle, as suggested by Kim, in order to allow for improved visibility, reduced resistance, reduced noise when recognizing a touch, and reduced parasitic capacitance in the touch panel using an electrode pattern structure known in the art to provide such features.

As pertaining to Claim 16, Kang discloses (see Fig. 6A) that the concave-convex structure is a triangular concave-convex structure (see Page 4, Para. [0037]-[0038]).  Neither Kang nor Takahashi explicitly discloses that the concave-convex structure is a trapezoid.  However, the implementation of intersecting trapezoidal touch units is well-known in the art.
In fact, in the same field of endeavor, Kim discloses (see Fig. 2, Fig. 4, Fig. 5, and Fig. 6) a touch panel comprising a plurality of first touch electrode patterns comprising first touch units (20) intersected with a plurality of second touch electrode 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Takahashi with the teachings of Kim such that the concave-convex structure is a trapezoid, as suggested by Kim, in order to allow for improved visibility, reduced resistance, reduced noise when recognizing a touch, and reduced parasitic capacitance in the touch panel using an electrode pattern structure known in the art to provide such features.

As pertaining to Claim 17, Kang discloses (see Fig. 6A) that the concave-convex structure is a triangular concave-convex structure (see Page 4, Para. [0037]-[0038]).  Neither Kang nor Takahashi explicitly discloses that the concave-convex structure is a semicircle.  However, the implementation of intersecting semicircular touch units is well-known in the art.
In fact, in the same field of endeavor, Kim discloses (see Fig. 2, Fig. 4, Fig. 5, and Fig. 6) a touch panel comprising a plurality of first touch electrode patterns 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Takahashi with the teachings of Kim such that the concave-convex structure is a semicircle, as suggested by Kim, in order to allow for improved visibility, reduced resistance, reduced noise when recognizing a touch, and reduced parasitic capacitance in the touch panel using an electrode pattern structure known in the art to provide such features.

Response to Arguments

Applicant's arguments filed 20 July 2021 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, particularly Kang and Takahashi, teach or fairly suggest that “an extending direction of a gap formed between the connection unit and Figure 6A discloses a “gap formed between sections 606 and the diamond portion of sections 610” that “intersects with an extending direction of the bridges 612” such that “the extending direction of the gap is not parallel with the extending direction of the bridges 612” (see Remarks at Page 10).  The examiner respectfully disagrees.  The examiner respectfully maintains that, as plainly shown by Kang in Figure 6A, an “extending direction” of metal bridges (612) arranged in parallel between two “adjacent second touch units” (606) is in a horizontal direction.  Likewise, an “extending direction” of a “gap” formed between a “connection unit” (see (608) and the diamond shaped connecting portion) and any one of two “adjacent second touch units” (606) in a same plane and located between two metal bridges (612) is also in a horizontal direction.  Thus, the “extending direction” of the “gap” is parallel with the “extending direction” of the metal bridges (612) and the “gap” can be said to extend in only one direction, namely a horizontal direction, being parallel with the extending direction of the metal bridges (612).  For these reasons, and the reasons provided above, the rejections of Claims 1, 3, 6-9, 11, and 13-17 is maintained.

	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622